TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00109-CV



                                   Grant Trevarthen, Appellant

                                                   v.

 New Century Mortgage Corporation; U.S. Bank National Association, as Trustee for the
  Pooling and Servicing Agreement dated as of September 1, 2006 Master Asset Backed
 Securities Trust 2006-NC2 Mortgage Pass-Through Certificates Series 2006-NC2; et al.,
                                      Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-067-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Grant Trevarthan filed his notice of appeal on February 16, 2012. In our

review of the record, it appeared that no final and appealable judgment or order had been signed.

We requested a response from appellant explaining how we could exercise jurisdiction over the

appeal, and he responded by acknowledging that an appealable order had not been signed and asked

us to abate the appeal to the trial court until the court signed such an order or judgment. Appellees

filed a motion opposing the motion to abate and asked that we dismiss the appeal. Because we lack

jurisdiction over an appeal until a trial court signs a final or otherwise appealable judgment or order,

see Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Bozeman v. Kornblit, 232 S.W.3d
261, 262 (Tex. App.—Houston [1st Dist.] 2007, no pet.), we overrule appellant’s motion to abate

and dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(b).
                                                  ____________________________________

                                                  David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 10, 2012




                                              2